COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00245-CV


MITCHELL REITMAN AND                                             APPELLANTS
MELINDA REITMAN

                                       V.

ROGER L. YANDELL                                                    APPELLEE

                                    ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 153-246953-10

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In a single issue, Appellants Mitchell and Melinda Reitman assert that the

trial court erred by compelling them to arbitrate their claims against Appellee

Roger L. Yandell.   Following the arbitration compelled by the trial court, the

arbitrator signed his “Reasoned Arbitration Award” on August 17, 2016.


      1
      See Tex. R. App. P. 47.4.
Subsequently, on November 10, 2016, Yandell filed an application to confirm the

arbitration award under the Texas Arbitration Act (TAA) and sought entry of a

final judgment. On May 18, 2017, the Reitmans filed a response to Yandell’s

motion to confirm the arbitration award. The Reitmans’ response alleged various

challenges to the arbitration award—including that Yandell was not a party to the

arbitration agreement and that, instead, only his business, RLY Investments, Inc.,

was a party to it. In addition, the prayer in the Reitmans’ response requested

that the trial court vacate the award. The trial court subsequently signed a final

judgment confirming the arbitration award. The Reitmans timely perfected this

appeal from the final judgment confirming the arbitration award.

      On appeal, the Reitmans set forth the tedious path their claims against

RLY Investments, Inc. took in the trial court and in the first compelled arbitration

and the equally tedious path that their claims against Yandell individually took in

the trial court and in a second compelled arbitration. The Reitmans contend that

the trial court erred by compelling the second arbitration of their claims against

Yandell individually for a variety of reasons, including that their claims against

him were torts and that Yandell was not a party to the contract containing the

arbitration provision. The Reitmans also contend on appeal that the arbitrator’s

award of attorney’s fees to Yandell in the second arbitration was arbitrary and

capricious.2


      2
        As pointed out by Yandell, a complete record from the second compelled
arbitration is not before us.

                                         2
      Yandell contends on appeal that the trial court did not err by confirming the

arbitration award and, in fact, was required to confirm it because the Reitmans

did not timely file a motion to vacate the arbitration award within three months or

within ninety days of the date the August 17, 2016 second arbitration award was

filed or delivered as required under the Federal Arbitration Act (FAA) and the

TAA, respectively. Yandell argues that to the extent the Reitmans’ response to

his motion to confirm the arbitration award can be construed as a motion to

vacate, it was not timely filed and points out that if the Reitmans’ response is not

construed as a motion to vacate, then the trial court was required to confirm the

award because no motion to vacate it was on file.3

      Both the FAA and the TAA require a party to file a motion or application to

vacate, modify, or correct the arbitrator’s award within a set time after the award

is filed or delivered: three months under the FAA and ninety days under the

TAA. See 9 U.S.C.A. § 12 (West 2009) (FAA provision providing that “[n]otice of

a motion to vacate, modify, or correct an award must be served upon the adverse

party or his attorney within three months after the award is filed or delivered”);

Tex. Civ. Prac. & Rem. Code Ann. §§ 171.088, 171.091 (TAA provisions setting

forth, respectively, grounds seeking and time limit for making application to

vacate award and application to modify or correct award). Under either the FAA

      3
        See Tex. Civ. Prac. & Rem. Code Ann. §§ 171.087, 171.088, 171.091
(West 2011) (requiring trial court to confirm arbitration award unless statutory
grounds for vacating, modifying, or correcting award are offered by application
filed within the ninety-day rule).

                                         3
or the TAA, a party who fails to timely seek to vacate, modify, or correct an

arbitrator’s award forfeits his right to seek judicial review of the award.4 And

under either the FAA or the TAA, a trial court must confirm an arbitration award

unless statutory grounds are offered (via an application filed within the three-

month or the ninety-day rule, respectively) for vacating, modifying, or correcting

the award.5


      4
       See, e.g., Craig v. Sw. Sec., Inc., No. 05-16-01378-CV, 2017 WL
6503213, at *3 (Tex. App.—Dallas Dec. 18, 2017, no pet.) (mem. op.) (holding
that once FAA’s three-month period for filing motion to vacate has expired, a
party may not attempt to vacate an arbitration award for any reason) (citing
Turner v. Tex//Tow Marine Towing & Salvage, LLC, 502 S.W.3d 368, 372–73
(Tex. App.—Houston [14th Dist.] 2016, no pet.)); Slay v. Nationstar Mortg.,
L.L.C., No. 02-09-00052-CV, 2010 WL 670095, at *3 (Tex. App.—Fort Worth
Feb. 25, 2010, pet. denied) (mem. op.) (holding that “Slay did not seek to vacate,
modify, or correct the arbitrator’s award within three months or ninety days of the
award and forfeited his right to seek judicial review of the arbitrator’s award”);
Mauldin v. MBNA Am. Bank, N.A., No. 02-07-00208-CV, 2008 WL 4779614, at *3
(Tex. App.—Fort Worth Oct. 30, 2008, no pet.) (mem. op.) (holding that party
waived right to judicial review of arbitration award under FAA when he “filed his
motion to vacate the arbitration award—in which he raised the same arguments
he now raises on appeal—well beyond . . . [the] three[-]month deadline”); La.
Nat. Gas Pipeline, Inc. v. Bludworth Bond Shipyard, Inc., 875 S.W.2d 458, 462
(Tex. App.—Houston [1st Dist.] 1994, writ denied) (holding TAA’s ninety-day time
period for filing motion to vacate arbitration award is “a limitations period after
which a party cannot ask a court to vacate an arbitration award”).
      5
       See, e.g., Schlobohm v. Pepperidge Farm, Inc., 806 F.2d 578, 580 n.2
(5th Cir. 1986) (explaining that under FAA, “[a] court must grant an order
confirming the award unless it finds that the award should be vacated, modified,
or corrected” per 9 U.S.C. § 10 or § 11); Kreit v. Brewer & Pritchard, P.C., 530
S.W.3d 231, 237 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (explaining
that under TAA the trial court is required to confirm an arbitration award unless
grounds are timely offered for vacating, modifying, or correcting the award per
Texas Civil Practice and Remedies sections 171.087, 171.088, 171.091); In re
Chevron U.S.A., Inc., 419 S.W.3d 318, 326 (Tex. App.—El Paso 2010, orig.
proceeding) (recognizing that in absence of service of notice of motion to vacate
                                        4
      The Reitmans did not seek to vacate, modify, or correct the arbitration

award signed on August 17, 2016, until their May 18, 2017 response to Yandell’s

motion to confirm the award. Under either the FAA or the TAA, to the extent the

Reitmans’ response to Yandell’s motion to confirm the arbitration award may be

construed as an application for vacatur, modification, or correction of the

arbitration award, it was not timely, and the Reitmans have therefore forfeited

their right to seek judicial review of the award.6

      We overrule the Reitmans’ sole issue and affirm the trial court’s judgment

confirming the arbitration award.


                                                     PER CURIAM

PANEL: WALKER, MEIER, and KERR, JJ.

DELIVERED: March 15, 2018




before FAA’s three-month deadline, trial court must grant order confirming
award).
      6
       See Tex. Civ. Prac. & Rem. Code Ann. §§ 171.087, 171.088, 171.091.

                                          5